DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed April 1, 2021 and May 3, 2021 are acknowledged.  Claims 1 and 7 are pending in the application.  Claims 2-6 and 8-13 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
The amendments submitted May 3, 2021 are not reflective of the previous version of claims of April 1, 2021 which is considered as the immediate prior version of the claims.  The amendments of the claim set of April 1, 2021, which includes the deletion of “I claim” and “by” at line 1 of claims 1 and 7, the deletion of “by” at line 5 of claims 1 and 7, the incorporation of the limitation “wherein one freeze-thaw cycling treatment is composed of” at lines 5-6 of claim 1, and the incorporation of the limitation 
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation).
The transitional phrase “consisting essentially of” is used in the preamble of independent claims 1 and 7.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the 
Additionally, the phrase “composed of” is used in step d of claims 1 and 7.  The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’"). 
With respect to claims 1 and 7, Hashimoto discloses forming a dough by mixing dough ingredients (generally flour, yeast, and water) (step a), dividing the dough into appropriate weights according to the target bread and molding the dough (step b), freezing the formed dough (step c), thawing the dough then freezing (step d), storing the frozen dough (step e), and baking the dough (step f, claim 7) (paragraphs [0003] and [0007]-[0015]).  

Response to Arguments
Applicant’s arguments filed April 1, 2021 have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the claim objections have been withdrawn.  However, the claim objection above is necessitated by the amendments to the claims.
Applicant argues there is no freeze-thaw cycling used in the prior art which is utilized in the present invention. As the word implies, freeze-thaw cycling or freeze-thaw treatment is one treatment where "freeze" and "thaw" occur in sequence. Therefore, the two steps follow immediately one after another, and refreezing follows immediately after thawing step. Hashimoto et al. JP 2001-231436 does not use any freeze-thaw treatment/cycling. The prior art steps do not form a freeze-thaw cycle, it is not one treatment, and refreezing does not follow immediately after the thawing step (it was 
Examiner disagrees.  Independent claims 1 and 7 at step d recite subjecting the frozen dough to at least one freeze-thaw cycling by thawing the frozen dough and refreezing the thawed dough.  As disclosed in the instant specification, the term "freeze-thaw cycling" is used here to refer to the process of conducting a "freeze-thaw cycle" by changing the dough temperature and the term "freeze-thaw cycle" or "freeze-thaw treatment" is used here to refer to a treatment to the dough which is defined as having the dough undergo at least one ice-to-water phase change in dough starting from a frozen state, thawing and then returning to completely frozen state (P6, last paragraph). There is no requirement in the specification definition or the claimed invention that refreezing the dough occurs immediately after the thawing step.  As previously disclosed, Hashimoto teaches step d of the claimed invention.  While Hashimoto does not expressly disclose the claimed phrase “freeze-thaw cycling”, the disclosure of Hashimoto sufficiently teaches this step since “freeze-thaw cycling” is interpreted from the specification definition as thawing the frozen dough and freezing the dough by changing the dough temperature and Hashimoto discloses freezing the dough at -35⁰C to -40⁰C, thawing at a temperature of about 0⁰C to 15⁰C or room temperature, and freezing at a temperature of -20⁰C to -35⁰C (-4⁰F to -31⁰F) (paragraphs [0011] and [0013]).
Additionally, the proofing step taught in the disclosure of Hashimoto is not excluded from the presently claimed methods, nor does it preclude the claimed freeze-thaw cycling from occurring in Hashimoto due to the recitation of the transitional phrase AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942).  Further, Applicant has not shown that the proofing step would materially change the characteristics of applicant’s invention.  In fact, proofing occurs during Applicant’s thawing portion of the freeze-thaw cycle (see P6, bottom of the instant specification), and Hashimoto teaches the thawing and proofing step can be performed in the same apparatus (paragraphs [0007] and [0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793